Citation Nr: 0944260	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The deceased Veteran had active service from April 1969 to 
November 1970.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  The Veteran died in October 2004.  The death certificate 
identified the immediate cause of death as lactic acidosis 
with elevated ammonia level/metabolic acidosis and severe 
anemia.  

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder rated as 100 
percent disabling effective February 16, 1995; residuals of a 
shell fragment wound, right shoulder, involving Muscle Groups 
IV and V with retained foreign bodies and neurological 
deficits rated as 70 percent disabling effective May 30, 
1995; and type II diabetes mellitus rated as 10 percent 
disabling effective September 8, 2003.  

3.  The evidence does not show that any service-connected 
disability was the principal cause or contributory cause of 
the Veteran's death or that the Veteran's death was otherwise 
related to service.   




CONCLUSION OF LAW

The cause of the Veteran's death was not incurred as a result 
of a service-connected disability or any incident of service.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in February 2005 and July 2006, the 
RO generally described the type of information and evidence 
that the appellant needed to provide in support of her claim.  
The RO further explained to the appellant what evidence VA 
was responsible for or would assist in obtaining on her 
behalf in support of her claim.  Additionally, the RO 
notified the appellant of what the evidence must show to 
establish service connection for her claim and how VA 
determines the effective date.  The Board notes that the 
appellant was not provided notice regarding the evidence and 
information necessary to establish a disability rating in 
accordance with Dingess v. Nicholson.  19 Vet. App. 473, 484 
(2006).  However, the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim. Therefore, any questions as to the appropriate 
disability rating to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that for dependency and 
indemnity compensation (DIC) benefits, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).
In the present case, the Board notes that the appellant was 
provided with adequate notice with respect to the second and 
third Hupp notice elements by virtue of the February 2005 and 
July 2006 VCAA notice letters.  Indeed, the RO specifically 
wrote that the appellant needed to provide medical evidence 
that showed that the Veteran's service-connected conditions 
caused or contributed to his death.  The Board acknowledges 
that the appellant was not provided notice conforming to all 
three Hupp elements; specifically, she did not receive notice 
of the disabilities for which the Veteran obtained service-
connection prior to his death in the VCAA notice letters.  
However, the Board observes the appellant has expressed 
actual knowledge of this element as required by Hupp.  In 
this regard, the appellant argued throughout the appeal that 
the Veteran's death was caused by his service-connected 
diabetes.  Additionally, the RO included a list of the 
Veteran's service-connected disorders in both the July 2005 
rating decision and the April 2006 statement of the case.  
Therefore, the Board finds that the notice requirements under 
Hupp have been satisfied.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
All VA and private treatment records identified by the 
appellant have also been obtained, including a medical 
opinion regarding whether the Veteran's death was 
attributable to a service-connected disability.  After review 
of the VA opinion of record, the Board finds that VA has made 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A(a); see also DeLaRosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008).

To that end, when VA undertakes to obtain a VA opinion, it 
must ensure that the opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case for the Veteran's cause of 
death was more than adequate, as it was predicated on a full 
reading of the medical records in the Veteran's claims file.  
The opinion addressed the appellant's contentions and 
included objective findings needed to determine the issue on 
appeal. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2009).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Analysis

The appellant contends that the facts of the case support a 
conclusion that service-connection is warranted.  
Specifically, she claims that the Veteran's diabetes caused 
his lactic acidosis and, ultimately, his death.   

The evidence of record confirms the occurrence of the 
Veteran's death.  Indeed, the death certificate notes that 
the Veteran died in October 2004 of lactic acidosis with 
elevated ammonia level/metabolic acidosis and severe anemia.  
The record also shows that the Veteran collapsed at home in 
October 2004 and emergency medical technicians brought him to 
St. Mary's Medical Center.  The Veteran was treated in the 
emergency room before he was sent to the intensive care unit.  
According to his treatment records, he was resuscitated 
continually and provided with supportive treatment.  
Initially, the Veteran was on full code, however, after 
discussing his condition with his family, doctors changed him 
to "no code," and he expired.  

In support of her claim, the appellant submitted two internet 
articles in order to demonstrate that diabetes is related to 
acidosis.  The first article stated that acidosis is 
associated with diabetic ketoacidosis, lung disease, and 
severe kidney disease.  The second article asserted that 
lactic acidosis is an important sign of diabetes that is out 
of control.  However, the appellant did not submit any 
evidence that the Veteran's lactic acidosis or severe anemia 
were related to his diabetes.  

However, in finding that the Veteran's diabetes was not a 
contributing cause to his death, a July 2006 compensation and 
pension report contained a medical opinion that reached the 
opposite conclusion than the appellant suggested.  In that 
report, the VA physician assistant (PA) described the Veteran 
as a diet controlled diabetic with a history of 
atherosclerotic heart disease with a history of myocardial 
infarction and percutaneous transluminal coronary 
angioplasty.  The PA referenced a previous December 2003 
compensation and pension examination in which a doctor found 
that the Veteran's heart disease was most likely secondary to 
recognized risk factors and not caused by his diabetes.  As 
to whether diabetes was a contributing cause to the Veteran's 
death, the PA noted that the Veteran's primary diagnosis at 
the time of his admission was respiratory and cardiac 
failure.  Furthermore, the Veteran's admitting history and 
physical revealed hypokalemia, hypotension, status post 
cardiopulmonary arrest with anemia, hyperglycemia with a 
history of diet controlled diabetes, coronary artery heart 
disease with a history of stent angioplasty, cirrhosis, 
seizure from anoxic encephalopathy, acute respiratory 
failure, and a history of emesis.  

Next, the PA found an internet article that was similar to 
the two the appellant submitted.  The article states that 
lactic acidosis is typically associated with tissue 
hypoperfusion and states of acute respiratory failure.  The 
PA noted that the Veteran sustained hypoperfusion from his 
acute circulatory failure when he had a cardiopulmonary 
arrest.  The PA's research also revealed that lactic acidosis 
can occur from associated underlying diseases, known as type 
B1, and has been identified with diabetes mellitus.  However, 
he noted that the Veteran's glucose was in control with a 
level of 142 according to his admitting history and physical.  
Based on that, the PA concluded that the Veteran's diet 
controlled diabetes was not a contributing cause in his death 
in that his death was not caused by, aggravated by, or a 
result of his service-connected diabetes.  Rather, the PA 
opined that the Veteran's death was a result of acute 
circulatory failure secondary to cardiopulmonary arrest that 
resulted in lactic acidosis.  As this opinion is based on a 
review of the Veteran's claims file and medical research, the 
Board affords the PA's opinion great probative value.  The 
record does not contain a competent medical opinion to the 
contrary. 

In reaching this conclusion, the Board has also considered 
the appellant's assertions.  However, while she is certainly 
competent to report her observations of the Veteran's 
symptoms, the question of whether any service-connected 
disability either caused or contributed to his death is a 
complex medical issue that is beyond the realm of a layman's 
competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

The evidence of record shows that the Veteran's cause of 
death was lactic acidosis with elevated ammonia 
level/metabolic acidosis and severe anemia.  The record 
contains several reports from doctors who treated the Veteran 
in the emergency room and intensive care unit.  None of these 
doctors related the Veteran's death to his service-connected 
diabetes.  Notably, the record does not contain a single 
opinion or treatment record that stated it was at least as 
likely as not that the Veteran's service-connected diabetes 
ultimately resulted in his death.  

Therefore, in consideration of the foregoing, the Board finds 
that service connection for the Veteran's cause of death 
under the provisions of 38 U.S.C.A. § 1310 is not warranted, 
and the appellant's appeal is denied.  In reaching this 
conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the claim and that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


